Citation Nr: 0626727	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-01 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, to include as resulting from participation in 
Project SHAD (Shipboard Hazard and Defense).

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as resulting from 
participation in Project SHAD. 

3.  Entitlement to service connection for a colon disability, 
to include as resulting from participation in Project SHAD.

4.  Entitlement to service connection for a skin disorder, to 
include as resulting from participation in Project SHAD.

5.  Entitlement to service connection for a gynecological 
condition of the veteran's spouse, to include as resulting 
from participation in Project SHAD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1962 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  

At the hearing held at the RO in October 2003, the veteran 
acknowledged that he had withdrawn his claim for service 
connection for sleep apnea.  Withdrawal of an issue on appeal 
may be made by the appellant or by his or her authorized 
representative in writing. 38 C.F.R. § 20.204.  As the 
veteran's acknowledgement has been memorialized in a written 
transcript, the issue is withdrawn and is no longer in 
appellate status.

The issues of entitlement to service connection for 
cardiovascular and skin disorders are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  COPD is not shown to be causally or etiologically related 
to service, including the veteran's participation in Project 
SHAD.

2.  A colon disability is not shown to be causally or 
etiologically related to service, including the veteran's 
participation in Project SHAD.

3.  A gynecological condition of the veteran's spouse is not 
representative of a current disability of the veteran. 


CONCLUSIONS OF LAW

1.  COPD, claimed as resulting from participation in Project 
SHAD, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2005).

2.  A colon disability, claimed as resulting from 
participation in Project SHAD, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).

3.  A gynecological condition of the veteran's spouse, 
claimed as resulting from participation in Project SHAD, was 
not incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

A letter dated in June 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and a statement of the case 
(SOC) was provided to the veteran in November 2003.  
 
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The June 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in September 2002 and February 2003. 38 C.F.R. § 
3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

The veteran essentially contends that COPD, a colon 
disability, and his wife's miscarriages are related to his 
period of service.  More specifically, the veteran contends 
that he was stationed aboard the U.S.S. POWER (DD839) and 
participated in Project SHAD Operation Copper Head and that 
his disabilities are a result of his participation in that 
project.

Project SHAD, an acronym for Shipboard Hazard and Defense, 
was part of a larger effort called Project 112 which was a 
comprehensive program initiated in 1962 by the Department of 
Defense to protect and defend against potential chemical and 
biological warfare threats.  Project SHAD encompassed a 
series of tests by the Department of Defense to determine the 
vulnerability of U.S. warships to attack with chemical and 
biological warfare agents and the potential risk to American 
forces posed by those agents.  Operation Cotton Head involved 
Bacillus globigii (BG) and Zinc Cadmium Sulfide (FP - 
fluorescent particle), as well as Betapropiolactone (b-
Propiolactone) for decontamination.  

A review of the evidence of record discloses that the veteran 
does have medical evidence of current disabilities.  At the 
September 2002 VA examination the veteran was diagnosed with 
COPD, bronchial primary.  At the February 2003 VA 
examination, the veteran was diagnosed with diverticulosis.  

As for evidence of an in-service occurrence or incident, the 
service medical records are absent complaints, findings or 
diagnoses of any gastrointestinal problems during service.  
On the clinical examination for separation from service, the 
only abnormalities noted were scars on the left arm, left 
leg, left ankle, and left elbow.  In fact, on the Report of 
Medical History completed in conjunction with the separation 
examination, the veteran denied ever having frequent 
indigestion, stomach, liver, or intestinal trouble.  Thus, 
there is no medical evidence that shows that the veteran 
suffered from a gastrointestinal disability during service.

The service medical also indicate that the veteran suffered 
from an upper respiratory infection in December 1962.  
Treatment on one occasion does not demonstrate a chronic 
disorder.  In fact, on the Report of Medical History 
completed in conjunction with the separation examination, the 
veteran denied ever having chronic or frequent colds, hay 
fever, asthma, shortness of breath, pain or pressure in 
chest, or chronic cough.  Therefore, the single instance of 
an upper respiratory infection must have been an acute and 
transitory condition, since no further problems are reported 
until many years after service.    

The veteran's personnel records indicate that he was assigned 
to the U.S.S. POWER from August 16, 1963 to November 23, 
1966.  A Fact Sheet from the Office of the Special Assistant 
to the Undersecretary of Defense (Personnel and Readiness) 
for Gulf War Illnesses, Medical Readiness, and Military 
Deployments indicates that USS POWER participated in 
Operation Copper Head from January 24, 1965 through February 
25, 1965, a timeframe which coincides with the veteran's 
assignment to that vessel.    

However, the medical evidence suggests that the veteran's 
COPD and colon disability are not residuals from 
participation in Project SHAD.

As noted above, the veteran was afforded VA examinations in 
September 2002 and February 2003 to determine whether any 
currently diagnosed disorder was a disorder resulting from 
the veteran's participation on Project SHAD.

The February 2003 VA examination report reflects that the 
examiner did review the veteran's claims file. The examiner 
was specifically requested to comment on the relationship 
between exposure to Bacillus globigii and zinc cadmium 
sulfide, the substance the veteran's ship was exposed to 
during Operation Copper Head and its relationship to the 
veteran's disorders.  Following the examination, the examiner 
indicated that it was found that the bacteria Bacillus 
globigii was used as a biological tracer, is a non-pathogenic 
bacteria which is harmless to humans and is ubiquitous and 
easily found in windborne dust, soil, vegetation, and water.  
In addition the report indicated that there are no known 
long-term side effects from Bacillus globigii.  In addition, 
the examiner noted that zinc cadmium sulfide has been studied 
since the early 1990s and found non-harmful to humans and 
cannot enter the body through the skin or inhalation.  It is 
considered a low-risk substance and humans are exposed to 
cadmium naturally in water, air, food, soil and house dust.  

With respect to the veteran's COPD, a February 2003 opinion 
stated that it was not likely that exposure to Bacillus 
globigii or zinc cadmium caused the veteran's health problems 
including chronic bronchitis.

With respect to the veteran's diverticulosis and perianal 
dermatitis, the February 2003 VA examiner noted that there 
were no obvious or recognized links between Bacillus globigii 
or zinc cadmium and the current findings of diverticulosis 
and perianal dermatitis.

Therefore, the evidence is against the finding that the 
veteran's COPD and colon disability were caused by the 
veteran's exposure to Bacillus globigii or zinc cadmium 
sulfide. 

With respect to the multiple miscarriages experienced by the 
veteran's spouse, the Board notes that this is not considered 
a current chronic disability of the veteran.  In the absence 
of competent medical evidence that shows a current chronic 
disability of the veteran which could be related to service, 
entitlement to service connection for a gynecological 
condition of the veteran's spouse must be denied.

Based on this record, the Board finds that there is 
absolutely no medical evidence that suggests a relationship 
between the claimed disabilities and the veteran's 
participation in Project SHAD or any other incident of 
service.

While the veteran clearly is of the opinion that his 
currently diagnosed disorders are related to his service, 
including participation in Project SHAD, the veteran, as a 
layman, does not have the requisite training or expertise to 
offer an opinion that requires medical expertise, such as the 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, a preponderance of the 
evidence is against service connection for COPD, colon 
disability, and a gynecological condition of the veteran's 
spouse, to include as resulting from participation in Project 
SHAD.


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as resulting from 
participation in Project SHAD, is denied. 

Entitlement to service connection for a colon disability, to 
include as resulting from participation in Project SHAD, is 
denied.

Entitlement to service connection for a gynecological 
condition of the veteran's spouse, to include as resulting 
from participation in Project SHAD, is denied.


REMAND

A review of the record discloses a need for further 
evidentiary development in this case.

At the September 2002 VA examination the veteran was 
diagnosed with hypertensive cardiovascular disease with 
arterioschlerotic heart disease with status post coronary 
artery bypass graft.  

The veteran's service medical records do indicate that he 
presented in April 1963 with complaints of rapid heart beat 
that he could "feel all over" which prevented sleep.  
Physical examination of the veteran revealed that his blood 
pressure was 180/100.  Two days later, his blood pressure 
readings were 192/80 and 150/70 with rest.  A June 1963 
consultation sheet requested evaluation of the veteran's 
hypertension problem.  It was noted that the veteran 
experienced periods of flushing and had been running elevated 
systolic pressure and somewhat of a depressed diastolic 
reading.  Blood pressure on consultation was 148/80.  The 
consultation report noted that the veteran had been advised 
that he should report to Sick Bay for a blood pressure check 
when he was having a flushing spell or rapid pulse.  The only 
other in-service blood pressure readings included 120/70 in 
January 1963, 132/76 in May 1963, and 128/66 at separation in 
November 1966.

At the February 2003 VA examination, the veteran was 
diagnosed with solar/actinic keratosis.  The February 2003 VA 
examiner noted that the solar/actinic keratosis were 
commonplace with aging due to sun-damaged skin in sun-exposed 
area and that there was no obvious connection or cause due to 
Bacillus globigii or zinc cadmium sulfide.  
  
As noted above, Operation Cotton Head involved Bacillus 
globigii (BG) and Zinc Cadmium Sulfide (FP - flourescent 
particle), as well as Betapropiolactone (b-Propiolactone) for 
decontamination.  The Fact Sheet from the Office of the 
Special Assistant to the Undersecretary of Defense (Personnel 
and Readiness) for Gulf War Illnesses, Medical Readiness, and 
Military Deployments indicates that there is evidence that b-
Propiolactone is a carcinogen but that the results of animal 
testing in mice, rates, hamsters, and guinea pigs are 
questionable due to a lack of controls in the study.  The 
Fact Sheet goes on to say that an International Agency for 
Research on Center (IARD) working group report no data are 
available to evaluate the carcinogenicity of b-Propiolactone 
in humans.

Keratosis is a skin growth which may give rise to a squamous 
cell carcinoma.  DORLANDS ILLUSTRATED MEDICAL DICTIONARY 879 
(28th ed. 1994).  As the February 2003 VA examiner did not 
address whether the veteran's skin disability is related to 
exposure to Betapropiolactone, it is the Board's opinion that 
in order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, a 
medical opinion in conjunction with the review of the entire 
record and examination of the veteran is warranted to 
determine the etiology of his current actinic keratosis.  
38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be afforded the 
appropriate VA dermatology examination.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

The examiner should provide an opinion as 
to whether it is "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that the veteran's actinic 
keratosis was caused by exposure to 
Betapropiolactone.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The veteran should be afforded the 
appropriate VA cardiovascular 
examination.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  

The examiner should provide an opinion as 
to whether it is "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that the veteran's 
hypertensive cardiovascular disease with 
arterioschlerotic heart disease with 
status post coronary artery bypass graft 
is related to his active service, 
including elevated blood pressure 
readings noted during service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If any benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's 


efforts to develop his claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  
The appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
38 C.F.R. § 3.655.  

  

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


